Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 6, there is no strict antecedent basis for "the roadway".  In claim 1 line 6, it is suggested to change "the roadway" to --a roadway--.
	In claim 5, the description of G* is ambiguous since "12" has no units.  In claim 5 line 4, it is suggested to change "12" to --12 MPa--.	
	In claim 8, there is no antecedent basis for "the material" (both occurrences) and, as such, the scope of claim 8 is ambiguous.  The following changes are suggested (1) 
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2017/0050469) in view of Perrin et al (US 2019/0255887 or WO 2018/002488) and/or Zhao et al (US 2016/0082774).
	Hashimoto et al discloses a pneumatic tire (e.g. tire size 195/65R15) having a tread having shoulders and comprising a cap rubber layer 16 (UPPER LAYER), an outer base rubber layer 15 (MIDDLE LAYER) and an inner base rubber layer (LOWER LAYER) and a reinforcement layer 12 (crown reinforcement) wherein
	modulus E' (MIDDLE LAYER) > modulus E' (UPPER LAYER) 
	modulus E' (MIDDLE LAYER) > modulus E' (LOWER LAYER)
	tan delta (MIDDLE LAYER) > tan delta (UPPER LAYER)
	tan delta (MIDDLE LAYER) > tan delta (LOWER LAYER)

Hashimoto discloses an Example #1 wherein properties of the layers are as follows:

modulus E' at 30oC
tan delta at 30oC
UPPER LAYER
9 MPa
0.3
MIDDLE LAYER
30 MPa
0.4
LOWER LAYER
7 MPa
0.2

 
Hashimoto et al teaches that the tire has improved rolling resistance performance while making both ice/snow performance and steering performance compatible with each 

    PNG
    media_image1.png
    93
    494
    media_image1.png
    Greyscale

E* = 3G*
With respect to the above first formula, the following is noted:

    PNG
    media_image2.png
    183
    315
    media_image2.png
    Greyscale

The values in the following table were determined using Hashimoto et al's E' values and tan delta values in Example #1 and the above noted two formulas:

modulus E* at 30oC
modulus G* at 30oC
UPPER LAYER
10.3 MPa
3.4 MPa
MIDDLE LAYER
35.5 MPa
11.8 MPa
LOWER LAYER
7.7 MPa
2.6 MPa


In claim 1, the tread, covering layer and base layer correspond to the UPPER LAYER, the MIDDLE LAYER, and the LOWER LAYER respectively. The modulus of the LOWER LAYER is 10 to 95% of the modulus of the UPPER LAYER [paragraph 24].  The tan delta of the LOWER LAYER is 20-70% of the tan delta of the UPPER LAYER oC for the base layer [LOWER LAYER] being less than 0.6 MPa.
	As to claims 1-3, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tread such that G* at 23oC for the base layer [LOWER LAYER] is less than 0.6 MPa [claim 1], G* at 23oC for the base layer [LOWER LAYER] is less than 0.5 MPa [claim 2], the tan delta of the base layer [LOWER LAYER] at 23oC is less than 0.3 [claim 3] SINCE (1) Hashimoto et al teaches providing the UPPER LAYER with a low storage modulus E' and low tan delta and providing the LOWER LAYER with a low storage modulus E' and low tan delta wherein the modulus of the LOWER LAYER is 10 to 95% of the modulus of the UPPER LAYER and wherein the tan delta of the LOWER LAYER is 20-70% of the tan delta of the UPPER LAYER; it being noted that (i) the tan delta of the UPPER LAYER is 0.3 in Example #1, (ii) the tan delta of the LOWER LAYER may be 0.06 (0.3 times 0.2 = 0.06)1 and (iv) this value of 0.06 falls within the range of less than 0.3 as in claim 3 and (2) (A) Perrin et al, also directed to a tire tread having an upper layer, middle layer and lower layer wherein the middle layer has the highest G* / stiffness of these three layers, teaches providing the UPPER LAYER of the tire tread with G* at 60oC less than 1.3 MPa such as 0.9 MPa [paragraph 38, 71, 73] and/or (B) Zhao et al teaches providing a LOWER LAYER of a tire tread with G' at 100oC of 0.000849 MPa (849 Pa) [paragraph 13, FIGURE 2, Table 2]. 
	As to claims 4 and 5, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tire tread such that the high modulus covering layer oC greater than 7 MPa [claim 4], greater than 12 MPa [claim 5] since (1) Hashimoto et al teaches providing the MIDDLE LAYER of the tire tread with a high modulus at 30oC such as 11.8 MPa and optionally (2) Perrin et al teaches providing a MIDDLE LAYER of a tire tread with a high modulus at 60oC of greater than 20 MPa [FIGURES 5, 7, paragraphs 37, 67].    
	As to claims 7-9, see FIGURE 1 of Hashimoto et al.  IN ANY EVENT: As to claims 7 and 8, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tire tread such that the high modulus covering layer [MIDDLE LAYER] is interrupted as claimed since Perrin et al shows an interrupted MIDDLE LAYER [FIGURE 5] as being an alternative to a continuous MIDDLE LAYER [FIGURE 7]. 
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tire tread such that the tread comprises blocks and such that the high modulus covering layer (MIDDLE LAYER) is extended radially outward by at least one reinforcement element as claimed since Perrin et al teaches providing a tire tread with blocks delimited by grooves so that the tread can evacuate water [paragraph 2] and extending a high modulus covering layer (MIDDLE LAYER) radially outward by at least one reinforcement element to improve grip performance wherein each reinforcing element has a variable width and a height of 50-100% of the height of the tread pattern elements [FIGURES 1, 5, 7, paragraphs 9, 65].
6)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2017/0050469) in view of Perrin et al (US 2019/0255887 or WO 2018/002488) and/or Zhao et al (US 2016/0082774) as applied above and further in view of Kan et al (US 4,444,236).
oC being less than 0.3 in view of Kan et al's teaching to provide a tire tread comprising a cap tread having a tan delta at 30oC less than 0.254 and a base tread having a tan delta less than the tan delta of the cap tread to obtain low rolling resistance.  
Remarks
7)	The remaining references are of interest.
8)	No claim is allowed.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 21, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that as tan delta becomes smaller, the difference between the value of complex modulus (E* or G*) and the value of storage modulus (E' or G') becomes smaller.